It appears from the files in this case that the claimant, 0. Kinney Smith, was the owner of certain real estate situated in Sections One (1), Six (6) and Seven (7), in township number thirty-three (33), range three (3) east of the 3d P. M., the same lying north of Fox river near the city of Ottawa, in the State of Illinois. It appears from the statement of the claimant as set forth in his claim that in the months of April and May, 1892, and also in the month of March, 1893, the said premises were partially overflowed by water from a feeder of the Illinois and Michigan canal which had been so negligently constructed as to be incapable of carrying the water in times of flood such as happened on the different times mentioned, thereby causing damage to the said property of claimant. It further appears that on the 21st day of August, 1893, the claimant filed in this Commission his claim for damages amounting to the sum of four thousand two hundred and twenty-five dollars. The said claim has been pending in this Commission ever since. A large volume of the evidence was taken on behalf of the claimant and also by the State, but prior to hearing of arguments by either party before this Commission, the claimant through his attorney agreed with the Attorney General on behalf of the State to accept the sum of two hundred and fifty dollars in full of all damages set forth in said claim. • The Commission after examining the evidence and hearing the statement of the Attorney General concerning the same are of the opinion that the payment of the said amount to the claimant would be no more than simple justice, and we therefore award to the claimant the said sum of two hundred and fifty dollars and recommend that the legislature appropriate such amount to pay said award.